Title: To Benjamin Franklin from Jane Mecom, 24 December 1780
From: Mecom, Jane
To: Franklin, Benjamin


Dear Brother
Warwick Dcr 24 1780
I have many Lonely Hours to bewail the Distance betwen us which makes it So difficult to hear from Each other, it is now Seven months since I recved a line from you & that was very short, Just Informing me of yr Helth & that you had recd. a small Parsel of soap; it was Dated march 5th. but that you would write more largly by the Aliance which would sail in a few Days, but I recd none in her nor since. I some times hear by the Publick you are well for which I thank God & Pray for the continueance of boath Life & Helth, I profess to Govern my Life & actions by the Rules laid down in the scripture, & that I find, full of Prayer, as well as Praise, for our selves & others, with grat confiedence that God will hear & do whatsoever is best for His Cretures & most for His own Glory, & Every Christian Prays with that submishion & a dependance on His spirit to Direct there Prayrs aright; I Long much for yr Return to your Native country while I live to Enjoy yr company, but have often Expearanced that Gods time has been the best time, & tho for the present it has seemed to cross my desiers it has beene much more for my comfort that the gratification was delaied.
As I hear from good Athority that you are well & do well, I am the less concerned at the Endevours of some to Defame your charecter, but not Perfectly Easey about it for I fear there is two much truth in that comon saying, where much Dirt is thrown some will stik, tho I Precive none at Present in this case, won Izeard was wery Laboreous at Newport to make People beleve you had done something criminal in mony maters Respting the men belonging to the Aliance; Pretending he had strong Vouchers He was carrieing with him to Congres, He was askd what he thought was yr motive, He could give no other than that you had a Nephue there you wanted to Asist in makeing a Fortune, General Greenes Wife was in his company when he run on so & she advised him not to speak Disrespectfull of you on the Rhoad for the people would have a bad opinyon of him, but she heard affterwards by a Gentileman that came from camp he said a Lady at Newport Advised him not to tell those stories of Dr. Franklin but that he had made it his busnes at Every stage & intended to do so till he got to Congres. I have heard nothing of him since & it is some months ago, I fancy by the time he got there he sunk in to oblivion.

I have not heard from mr Beache & famely along time it is Trew I do not write often my Time seemes to be filld up as the Famely I am in Increaces fast, my Grandaughter has had two children in seventeen monthes the Eldest is a Daughter, Sally, the other a son Franklin, not because we could forgit your Name but that we love to hear it, we left out the Benjamin that he might not be calld ben; He was as lusty, Helthy, & as fine a child as you Ever see till about a month ago, he had a severe Humer came in His forehead about his Eyes & spread it self almost over his face & Ears & head & in a small Degree his whol body which has been very Grevous to him, & troblesome to us all, we have constantly washed it with Leadwater which I remember you used when you came from Canady & had a breaking out on yr skin, & the child is now much beter, the Parents Desire there Duty may be Remembred to you.
I was at Boston several weeks in summer & treeted very kindly by cousen Williams & famely as usual, He continues to take the care of the House & git what Rent from time to time that He thinks Reasonable, for my Part things runs so wild & I am so out of the world, I am no Judg of what is Right.
My Daughter & her Husband Hitch along in the world as well as thay can as far as I know, she is often sick she Boards in the country comonly while he is at sea. He makes a shift to Pay for that when he comes home, & they are now at Housekeeping at cambridg as he could not git a house at Boston to suite them. She has now with her a Daughter of son Benjamins who he Desiered we would take when she was first married but we have been obliged to Leve her to the care of Strangers. Ever since those troblesome times, they have been very kind to her & taught her good Housewifery & she is a clever Girl. Mr Collas Generally gits Busnes Prety soon after he gits home he has now the care of a ship a Building at Portsmouth Piscatauny & is to sail in her but where I have not heard, I had many thoughts of Instructing him in the makeing Crown soap after your Generous offer of setting him up in it but found so many objections in my own mind that I did not Atempt it, the Difference betwen the trew soap & counterfitt seems to be litle known at Present It haveing been so long out of use that it would take a long time & consequently a large stock before people would be convinced of its valeu, it is true a man of pecular Genius that way as was the Inventor might have acomplished it, but that was not he. The Labour is Grate, & the operation critical, & the Exact knolidg not to be atained without Expearance, my Brother Him self tould me it worked some times not to his mind in a way he could not acount for, so that all things considered I thought collas must take His chance for a liveing in the wey He was used to & hope they will still git along as they have no children, but He is so unlucky he never sails but I Expect to hear he is taken or cast away.
I wrote to you when I was at Boston but have heard of no opertunity since till the ship was Gone, this Goes from Provedenc in a vesel owened by Quakers so I sopose no Guns to Defend them, I hope houever it may git saif to you, & that I shall be fortunit anouf to recve some from you, which is allways a grate pleasure to your affectionat Sister
Jane MECOM
My love to Temple & to Benny when you write to him, do write me somthing about them or Preswade Temple to spend a Hower in gratifieing his old Aunt
